Citation Nr: 1548451	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-35 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot condition.

2.  Entitlement to an initial compensable disability rating for shin splints.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee arthritis and patellar bursitis, status-post arthroscopy with scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1995 to September 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A December 2008 rating decision granted service-connection for left knee arthritis assigning an initial 10 percent rating, granted service-connection for shin splints, assigning an initial noncompensable rating, and denied service-connection for a right foot condition.  In February 2009, the Veteran filed a Notice of Disagreement (NOD) with the December 2008 rating decision concerning the issues of entitlement to service connection for a right foot condition and entitlement to an initial compensable disability rating for shin splints.  He specifically wrote that he was not disagreeing with the 10% rating for left knee arthritis.  In a July 2009 statement, the Veteran noted that he was requesting "an increased evaluation for left knee arthritis."  While this statement was received by VA within one year of the December 2008 rating decision, the Board finds that it does not constitute a valid NOD with respect to the December 2008 rating decision. 

However, in conjunction with his increased rating claim, the Veteran submitted April 2009 and May 2009 private orthopedic treatment reports for his left knee arthritis.  As these April and May 2009 orthopedic reports constitute new and material evidence and were received within one year of the December 2008 rating decision that granted service connection and assigned the initial 10 percent rating for left knee arthritis, that evidence prevented the December 2008 rating decision from becoming final.  Accordingly, the current appeals relate back to the December 2008 rating decision.  See 38 C.F.R. § 3.156(b) (2015) (stating that if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

These appeals were processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In the October 2015 Appellant's Brief, the Veteran's representative wrote that the Veteran's service-connected shin splints and left knee arthritis had worsened since his last Compensation and Pension (C&P) examinations in August 2008 for shin splints, and September 2009 for left knee arthritis.  The representative noted that the Veteran experienced tenderness, swelling, and pain which worsened with motion in his shin splints and experienced swelling and inflammation, as well as a limp or altered gait with regard to his left knee arthritis.  New VA examinations are necessary to determine the current nature, extent, and severity of the Veteran's service-connected shin splints and left knee arthritis.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, the VA must provide a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Concerning the issue of service connection for a right foot condition, the Board notes that September 1996, December 1996, and March 1999 service treatment records (STRs) note complaints of a right foot injury.  In a claim for service connection, VA's duty to assist the Veteran includes providing a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. 
§ 3.159(c)(4)(i) (2015).  

The Board notes that the Veteran has never had a VA examination to determine the etiology of his right foot condition.  The Veteran's assertion that his current right foot condition is related to his foot complaints during active service, and the September 1996, December 1996, and March 1999 STRs, fulfills the requirements of McLendon.  A VA examination is necessary to determine if the Veteran's current right foot condition is etiologically related to active service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his right foot condition, shin splints, and left knee arthritis.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After the above has been completed, schedule the Veteran for a VA examination to determine the existence and etiology of any current right foot condition.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

a. If the examiner determines that the Veteran is diagnosed with a current right foot condition, opine as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's condition was caused by, or related to, active service, to specifically include September 1996, December 1996, and March 1999 STRs.  If the examiner concludes that the Veteran has symptoms in his right foot which are attributable to some disorder other than active service, the examiner should specify the diagnosis that is causing such complaints.  

b. The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

4. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his left knee arthritis.  The examiner should note in the examination report that the claims folder and this remand have been reviewed.  

Any testing deemed necessary should be performed, including x-rays and appropriate range of motion studies.  The range of motion of the Veteran's left knee arthritis should be set forth in degrees.  

The examiner should further comment on:

a. Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits the Veteran's functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report. 

b. The examiner should report on whether there is subluxation or lateral instability of the left knee, and if present, indicate whether it is slight, moderate, or severe.

c. The examiner must then render an opinion concerning the effect of the Veteran's service-connected left knee arthritis on his ordinary activity and his ability to procure and maintain employment.

5. Schedule the Veteran for a new VA examination by an appropriate examiner regarding the current nature, extent, and severity of his shin splints.  Provide the examiner with the claims file, including a copy of this REMAND.  The examiner should review this Remand and the claims file, perform any indicated tests, and describe any disability and functional impairment in detail.  

The examiner is specifically asked to address whether the Veteran's shin splints are manifested by:

a. Impairment of the tibia and fibula consisting of malunion with:

i. Slight knee or ankle disability;
ii. Moderate knee or ankle disability;
iii. Marked knee or ankle disability;

b. Nonunion of the tibia and fibula with loose motion requiring a brace.

6. The terms "slight," "moderate," "moderately severe" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6 (2015).

7. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

8. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and her representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

